

114 S2990 IS: To prohibit the President from preventing foreign air carriers traveling to or from Cuba from making transit stops in the United States for refueling and other technical services based on the Cuban Assets Control Regulations.
U.S. Senate
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2990IN THE SENATE OF THE UNITED STATESMay 25, 2016Ms. Collins (for herself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo prohibit the President from preventing foreign air carriers traveling to or from Cuba from
			 making transit stops in the United States for refueling and other
			 technical services based on the Cuban Assets Control Regulations.
	
		1.Air travel between the United States and Cuba permitted
 (a)In generalNotwithstanding section 102(h) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6032(h)) and section 910(b) of the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7209(b)), and except as provided in subsection (b), the President may not directly or indirectly prohibit the provision of technical services otherwise permitted under an international air transportation agreement in the United States for an aircraft of a foreign air carrier that is en route to or from Cuba based on the restrictions set forth in part 515 of title 31, Code of Federal Regulations (commonly known as the Cuban Assets Control Regulations).
 (b)ExceptionsThis section shall not apply— (1)if—
 (A)the United States is at war with Cuba; (B)armed hostilities between the United States and Cuba are in progress; or
 (C)there is imminent danger to the public health or physical safety of United States citizens; or
 (2)to foreign air carriers that— (A)are owned by the Government of Cuba; or
 (B)are based in Cuba.